                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 19-cv-02719-SVK
                                   8                     Plaintiff,
                                                                                               ORDER REGARDING SHOW CAUSE
                                   9              v.                                           RESPONSE
                                  10     MAS WIRELESS OF CALIFORNIA LLC,
                                  11                     Defendant.

                                  12           The Court is in receipt of Plaintiff’s inappropriate, cavalier response to this Court’s Order
Northern District of California
 United States District Court




                                  13   to Show Cause of January 30, 2020. Dkt. 33.

                                  14           On May 20, 2019, Plaintiff filed the instant action against 3110 Story, LLC (“Defendant

                                  15   3110 Story”) and MAS Wireless of California LLC (“Defendant MAS”). Dkt. 1. On August 26,

                                  16   2019, Plaintiff moved for an entry of default as to Defendant MAS. Dkt. 14. The Clerk entered

                                  17   default against Defendant MAS on August 28, 2019. Dkt. 15. On January 7, 2020, Plaintiff and

                                  18   Defendant 3110 Story filed a stipulation for dismissal. Dkt. 30. The stipulation is not executed on

                                  19   behalf of Defendant MAS, who has never appeared in this action. Id. at 2. Because Plaintiff had
                                       not moved for default judgment as to Defendant MAS, the Court ordered Plaintiff to show cause
                                  20
                                       why the action should not be dismissed for failure to prosecute. Dkt. 33. The Court instructed
                                  21
                                       Plaintiff to either file a motion for default judgment by February 14, 2020 or appear at a show
                                  22
                                       cause hearing on February 18, 2020 at 10:00 a.m. Id. On February 12, 2020, Plaintiff’s counsel
                                  23
                                       filed a declaration stating that “Plaintiff does not intend to file a motion for default judgment.”
                                  24
                                       Dkt. 34 at 2. Incredibly, Plaintiff further states that “[t]his matter has been fully dismissed and
                                  25
                                       Plaintiff considers it concluded.” Id. What Plaintiff “considers” is wholly immaterial to whether
                                  26
                                       or not this matter is closed.
                                  27
                                               Rule 41 of the Federal Rules of Civil Procedure does, however, provide a means for
                                  28
                                   1   Plaintiff to voluntarily dismiss this case without filing a motion for default judgment.

                                   2   Specifically, Rule 41(a)(1)(A)(i) permits the filing of “a notice of dismissal before the opposing

                                   3   party serves either an answer or a motion for summary judgment.” Accordingly, as Defendant

                                   4   MAS has neither served an answer nor a motion for summary judgment, the Court ORDERS

                                   5   Plaintiff to file a voluntary dismissal of his claims against Defendant MAS by February 21, 2020.

                                   6          If Plaintiff fails to file the voluntary dismissal, then counsel for Plaintiff must appear at the

                                   7   show cause hearing which is hereby CONTINUED to February 25, 2020 at 10:00 a.m.

                                   8          SO ORDERED.

                                   9   Dated: February 14, 2020                                              ________________________
                                                                                                      SUSAN VAN KEULEN
                                  10                                                                  United States Magistrate Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
